Citation Nr: 1627196	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  14-10 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for residuals of prostate cancer. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from June 1979 to July 1985 (and his DD 214 shows that he had 23 years and 10 months of prior active service).  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Historically, an August 2009 rating decision initially granted service connection for prostate cancer and awarded the Veteran a 100 percent rating under 38 C.F.R. § 4.115b, Diagnostic Code 7528 for his prostate cancer, which was continued in an October 2009 rating decision. 

Following cessation of radiation treatment for prostate cancer, a July 2010 rating decision proposed to reduce the Veteran's 100 percent disability rating to 20 percent.  The reduction was effectuated by a March 2012 rating decision that assigned a 20 percent rating based on voiding dysfunction, effective June 1, 2012.  

While the narrative of the March 2012 rating decision states that a "40 percent evaluation is no longer warranted," the reduction was, in fact, from a 100 percent evaluation to 20 percent, and a 40 percent rating was never assigned or proposed for the Veteran's prostate cancer or residuals. 

In his April 2012 Notice of Disagreement (NOD), the Veteran stated that he disagreed with the rating decision that "reduced [his] evaluation of residuals of prostate cancer [...] currently evaluated as 20 percent disabling", disagreeing specifically with the determination that a 40 percent evaluation was not warranted, and submitting lay evidence regarding his voiding dysfunction. 

This case was previously before the Board in June 2015 at which time it was noted that when a disability rating is reduced, on appeal it must be determined whether the rating reduction was proper and the issue must not phrased in terms of whether there is entitlement to an increased rating, including potential entitlement to restoration of a previous rating.  Green v. Nicholson, 21 Vet. App. 512 (2006).  However, there is a distinction between an appeal regarding a rating reduction, and that for an increased rating.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 249-80 (1992); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991). 

In June 2015 the Board found that the Veteran's NOD was clearly intended to reflect his disagreement not with his reduction from his 100 percent rating, but with his newly awarded 20 percent evaluation inasmuch as at no point had he asserted that he continued to undergo cancer treatment following the proposed rating reduction.  Rather, he has asserted that his voiding dysfunction warranted a rating in excess of 20 percent.  

Further, in June 2015 the Board noted that neither the January 2014 Statement of the Case (SOC), nor the May 2014 Supplemental SOC (SSOC) had addressed the issue of the propriety of the rating reduction.  The Board may not consider an issue if there has been no SOC issued, and the Board is instead required to remand the issue for initial adjudication.  See Manlicon v. West, 12 Vet. App. 238 (1999).  However, given that the intent of the Veteran was to appeal his current evaluation of 20 percent for residuals of prostate cancer, rather than entitlement to a restoration of a 100 percent disability rating for service-connected cancer of the prostate, to include propriety of the reduction, the Board found in 2015 that to remand the case for issuance of a SOC would unnecessarily delay the case and frustrate the Veteran's intended purpose.  As such, thed issue in this case was considered on the basis of increased rating, rather than propriety of reduction.  

The June 2015 Board decision denied entitlement to an initial rating in excess of 20 percent for residuals of prostate cancer.  In that decision it was noted that a TDIU rating was an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record, and that an inferred TDIU claim was raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  A TDIU claim was raised by inference when claimant: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Board found that, as he stated, the Veteran was retired and made no mention of unemployability as a result of his service-connected residuals of prostate cancer.  Thus, the Board concluded that the Roberson, Id., requirements were not met and that consideration of TDIU was not warranted.  

The Veteran appealed that June 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court) which, pursuant to a Joint Motion for Remand (JMR), entered an Order in February 2016 vacating the June 2015 Board decision and remanding the case to the Board.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

In the JMR, underlying the Court's February 2016 Order, it was stated that: 

The Board, relying on the January 2014 VA examination [], concluded that "[t]here is no evidence indicating [Appellant] must be changed two to four times a day." [].  However, the Board failed to adequately discuss evidence of record indicating that his voiding dysfunction may warrant a 40 percent rating.  

Specifically, the JMR cited the Veteran's NOD which indicated that he had to void four to six and sometimes seven times per night and that he changed his undergarments two to four times per day.  Also, reference was made to other evidence that he had "severe issues with night time voiding."  

The JMR further stated, citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), that the Board had not sufficiently weighed this lay evidence against medical evidence of record.  

On remand, the Board was to "reexamine the evidence of record, seek any other evidence the Board feels is necessary, and issue a timely, well-supported decision in this case."  Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991).  Further, the appellant was free to submit additional evidence and/or argument in support of his claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  

Subsequently, in correspondence in June 2016 the Veteran's attorney specifically asserted that a claim for a TDIU rating was intertwined with the claim for an increased rating, citing Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Attached was a copy of a May 2016 report of Vocational Employability Assessment.  Initial RO consideration of this additional evidence was waived.  

The Veteran is service-connected for bilateral hearing loss, rated 40 percent disabling; residuals of a total right knee replacement, rated 30 percent disabling; residuals of compression fractures of the eleventh and twelfth (11th and 12th) thoracic vertebrae (T11-12) and the first (1st) lumbar vertebra (L1) with degenerative changes, rated 20 percent disabling; residuals of prostate cancer, status post radiation treatment, rated 20 percent disabling: residuals of excision of semilunar cartilage from the left knee with degenerative changes, rated 10 percent disabling; residuals of a fracture of the left ankle with traumatic arthritis, rated 10 percent disabling; tinnitus, rated 10 percent disabling; diabetes mellitus, type II, rated 10 percent disabling; and noncompensable disability ratings are assigned for bursitis of the left elbow, bursitis of the right elbow, residuals of excision of an olecranon bursa of the left elbow, residuals of a fracture of the right fifth (5th) metacarpal with malunion, residuals of a fracture of the right fourth (4th) metatarsal, residuals of malaria, and erectile dysfunction (associated with residuals of status post radiation treatment for prostate cancer).  There is a combined disability evaluation of 80 percent.  The Veteran is also in receipt of special monthly compensation (SMC) under 38 U.S.C.A. § 11145(d); 38 C.F.R. § 3.350(a) on account of loss of use of a creative organ.  

Also, the Veteran was in receipt of SMC under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) from May 29, 2009, until June 1, 2012, on account of having a 100 percent schedular evaluation for residuals of prostate cancer, status post radiation treatment, and other service-connected disabilities independently ratable as 60 percent disabling.  

In the attorney's June 2016 correspondence, it was noted that the Veteran met the criteria for a TDIU rating under 38 C.F.R. § 4.16(a).  

However, in this case the Veteran has not been afforded appropriate notice under the Veterans Claims Assistance Act of 2000 (VCAA) with respect to how to substantiate a TDIU claim or as to the assistance which VA will provide in attempting to substantiate such a claim.  

Furthermore, the Veteran has not executed and returned, as needed, VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  

In this regard, the ultimate question of whether a veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed.Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10, but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013).")

A determination that a Veteran is unemployable is a legal determination that rests solely with VA adjudicators.  See VA Adjudication Procedures Manual M21-1 (M21-1), III.iv.3.A.7. i (Do not request a medical authority to make [a] conclusion of law, which is a responsibility inherent to the rating activity").  It is VA policy to "request that the examiner comment on the functional impact caused solely by service-connected disability or disabilities.  See VA Adjudication Procedures Manual M21-1 (M21-1), IV.ii.2.F.2.c.  

Lastly, the Board notes that the JMR did not assert that there was any violation of the VCAA duties to provide notice and assistance in substantiating the claim for an increased rating.  However, in light of the current status of the medical evidence and the lay evidence, the Board is of the opinion that an up-to-date VA examination would be helpful in adjudicating the claim for an initial rating in excess of 20 percent for residuals of prostate cancer.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran and his attorney with the appropriate VCAA notice as to how to substantiate the claim for a TDIU rating and the assistance which VA will provide.  

2.  Forward to the Veteran's attorney a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, and request that the Veteran executed it and return it to the RO.  

3.  Provide the Veteran with a genitourinary examination for the purpose of determining the severity of the service-connected residuals of prostate cancer, status post radiation treatment.  

The examiner should be given access to the Veteran's electronic claim file.  

All pertinent symptomatology and findings must be reported in detail.  

The examiner is requested to comment on the functional impact caused solely by the service-connected disability of the prostate as well as by the service-connected disabilities in aggregate.  

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

5.  The RO must ensure that the examination report is in complete compliance with the directives of this remand.  The RO must ensure that the examiner has documented his/her consideration of records that are part of Virtual VA and VBMS.  If the examination report is deficient in any manner, the RO must implement corrective procedures.  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the question of what evaluation is warranted for the residuals of prostate cancer, status post radiation treatment, must be readjudicated.  Also, the claim for a TDIU rating must be adjudicated.  

7.  If either of the claims remains denied, an SSOC must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

